ACCEPTED
                                                                                           12-14-00248-cr
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     1/9/2015 12:09:30 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-14-00248-CR                                                CLERK


 ROBERTA WINNIE BAGWELL                    §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS             TYLER, TEXAS
                                                                  1/9/2015 12:09:30 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Roberta Winnie Bagwell and

       numbered 114-1742-10.

3.     Appellant was convicted of Theft of Property on August 12, 2014..

4.     Appellant was assessed a sentence of two (2) years confinement in the Texas

       Department of Criminal Justice-State Jail Facility.

5.     Notice of Appeal was given on August 15, 2014.

6.     The Clerk's Record was filed on August 27, 2014; the Reporter's Record was filed

       on December 10, 2014.

7.     The Appellant’s Brief is due on January 9, 2015. Counsel requests the Court an

       extension of forty-five (45) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.     On December 15, 2014, Counsel filed the Appellant’s Brief in

                    Brandon Medford v. State of Texas, cause no. 12-14-00109-CR

                    with no further extensions.
            B.     On December 15, 2014, Counsel filed the Appellant’s Brief in

                   Jeffrey Dock Wright. v. State of Texas, cause no. 12-14-00125-CR

                   with no further extensions.

            C.     On December 15, 2014, Counsel filed the Appellant’s Brief in

                   Angela Hardin v. State of Texas, cause nos. 12-14-00180-CR and

                   12-14-00181-CR with no further extensions.

            D.     On December 18, 2014, Counsel filed the Appellant’s Brief in

                   Darren McDaniel v. State of Texas, cause no. 12-14-00124-CR

                   with no further extensions.

            E.     On January 5, 2015, Counsel filed the Appellant’s Brief in Kathy

                   Spears v. State of Texas, cause no. 12-14-00163-CR.

            F.     On January 5, 2015, Counsel filed the attorney affidavit in State

                   of Texas v. Jerry Gee, cause no. 114-0957-12 in response to an

                   11.07 writ filed by Mr. Gee. Counsel did not receive notice of

                   Judge Kennedy’s order with the deadline issued on November 12,

                   2014 until January 5, 2015.

            G.     On January 5, 2015, Counsel filed the Clemency Petition in State

                   v. Robert Charles Ladd, cause number 114-80305-97.

            H.     On January 7, 2015, Counsel filed the Appellant’s Brief in

                   Brandon Simmons v. State of Texas, cause no. 12-14-00159-CR.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Tyler and Texarkana Federal District

      Courts, and hearings in Smith and Van Zandt Counties.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Jaworski Adkins v. State of Texas, cause no.

                   12-14-00130-CR on January 12, 2015 with no further extensions;

            B.     Appellant’s Brief in Daniel Spangler v. State of Texas, cause no.

                   12-14-00195-CR on January 15, 2015 with no further extensions;
            C.     Appellant’s Brief in Fatima Rahman v. State of Texas, cause no.

                   12-14-00225-CR on January 22, 2015 with no further extensions;

            D.     Appellant’s Brief in Davontae Robinson v. State of Texas, cause

                   no. 12-14-00197-CR on January 28, 2015 with no further

                   extensions;

            E.     Appellant’s Brief in Frederick Perkins v. State of Texas, cause no.

                   12-14-00290-CR upon completion of the Reporter’s Record;

            F.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                   no. 12-14-00363-CR upon completion of the Reporter’s Record;

            G.     Appellant’s Brief in Donald Ernest Powell v. State of Texas, cause

                   no. 12-14-00355-CR upon the completion of the Reporter’s Record;

            H.     Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR upon the completion of the Reporter’s Record;

            I.     Appellant’s Brief in Craig Pruitt v. State of Texas, cause no. 12-

                   14-00303-CR when reset by the Court; and

            J.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                   00309-CR when reset by the Court.

11.   Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Tyler and Texarkana Federal District

      Courts, and hearings in Smith and Van Zandt Counties.

12.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

13.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of forty-five (45) days, and for such other and

      further relief as the Court may deem appropriate.
                                               Respectfully submitted,



                                               Law Office of James W. Huggler, Jr.
                                               100 E. Ferguson, Suite 805
                                               Tyler, Texas 75702
                                               Tel: (903) 593-2400
                                               Fax: (903) 593-3830

                                               By: /S/ James W. Huggler, Jr.
                                               James W. Huggler, Jr.
                                               State Bar No. 00795437
                                               Attorney for APPELLANT


                            CERTIFICATE OF SERVICE


       This is to certify that on January 9, 2015, a true and correct copy of the above

and foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing.



                                         /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.